Citation Nr: 0917109	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity radiculopathy and left lower extremity 
radiculopathy (claimed as bilateral leg pain), to include as 
secondary to a service-connected low back disability.   
 
2.  Entitlement to service connection for bilateral hip 
disabilities, to include as secondary to a service-connected 
low back disability.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision 
that denied service connection for right lower extremity 
radiculopathy and left lower extremity radiculopathy (claimed 
as bilateral leg pain), to include as secondary to a service-
connected low back disability.  By this decision, the RO also 
denied service connection for bilateral hip disabilities, to 
include as secondary to a service-connected low back 
disability.  The Veteran provided testimony at a personal 
hearing at the RO in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran is service-connected for a low back disability 
(low back pain disorder).  He essentially contends that he 
has right lower extremity radiculopathy and left lower 
extremity radiculopathy (claimed as bilateral leg pain), as 
well as bilateral hip disabilities, that are related to 
service, or, more specifically, that are related to his 
service-connected low back disability.  

The Veteran's service treatment records indicate that he was 
treated for low back problems during service on multiple 
occasions.  Such records do not specifically show treatment 
for right or left hip problems, but do show treatment for 
left thigh complaints.  A May 1963 treatment entry noted that 
the Veteran suffered a sprained back.  He reported that he 
was lifting a heavy object and that his back began hurting.  
He stated that he would have pain on movement.  The 
impression was no serious injury.  A December 1963 entry 
indicated that the Veteran was seen for soreness in his left 
thigh after physical training.  The impression was muscle 
strain.  A June 1964 treatment entry indicated that the 
Veteran was lifting and bending in the line of duty and 
injured his low back with pain radiating into his left 
posterior thigh.  The impression was muscle strain, lumbar 
region.  A June 1964 clinical record cover sheet related a 
diagnosis of strain, lumbosacral muscles, left.  A June 1994 
X-ray report indicated that there was some decrease in the 
lordotic curve on the lateral film with an otherwise normal 
exam.  

Subsequent June 1964 and July 1964 treatment entries show 
continuing treatment for low back complaints on several 
occasions.  An October 1964 treatment entry indicated that 
the Veteran was seen for low back pain, specifically after 
running or lifting weights.  The impression was low back 
pain, sprained back.  On a medical history form at the time 
of the August 1965 separation examination, the Veteran 
reported that he suffered a back injury at an Air Force Base.  
The reviewing examiner noted that the Veteran suffered a back 
injury in June 1964.  The objective August 1965 separation 
examination report included a notation that the Veteran's 
spine and other musculoskeletal systems were normal.  

Post-service private treatment records show that the Veteran 
was treated for variously diagnosed low back problems, 
including intercurrent injuries, as well as leg complaints, 
and hip problems, on numerous occasions.  

For example, an August 1984 discharge summary from 
Appalachian Regional Hospital noted that the Veteran 
sustained a work related injury in July 1984 when he was 
riding on a man trip and hit another motor that blocked the 
rail.  It was noted that such accident caused the stopping of 
the man trip and that the Veteran sustained severe neck pain, 
upper back pain, right leg pain, and lower back pain.  It was 
also reported that the Veteran had pain in the coccyx that 
radiated to the posterior part of the right leg.  The final 
diagnoses included neck and back pain, sprain, and fracture 
of the coccyx.  

An August 1985 report from C. M. Craythorne, M.D., indicated 
that the Veteran suffered an injury in July 1984.  The 
Veteran reported that he was riding on a man trip and it hit 
against a motor block.  He stated that he injured his low 
back, right shoulder, and neck.  He also reported that he had 
contusions to his right leg and both hips.  As to an 
impression, Dr. Craythorne stated that the Veteran appeared 
to have suffered a cervical strain and a low back strain, a 
fracture of the coccyx by history, and a contusion to the 
right shoulder.  

An October 1987 VA general medical examination report noted 
that the Veteran reported that he had low back pain and that 
he suffered a mining injury in July 1984.  The diagnoses 
included minimal arthritis with minimal restrictive disease 
due to arthritis.  

A November 1987 statement from D. Lao, M.D., noted that when 
the Veteran was seen in October 1987, he complained of low 
back pain, with pain around the back of his neck, as well as 
pain in both lower extremities.  Dr. Lao indicated that there 
was diminished sensation in the distal third of the Veteran's 
right leg.  

A February 2003 VA spine examination report related diagnoses 
including chronic low back pain syndrome.  

A June 2005 VA orthopedic examination report noted that the 
Veteran's claims file was available and reviewed.  The 
Veteran reported that he felt his hip pains were coming on 
for a long time gradually.  He stated that he injured his low 
back while in the service in France in 1965.  It was also 
noted that the Veteran was involved in an accident in the 
coal mines in 1984 and that he injured his low back and hips, 
etc.  The diagnosis was degenerative joint disease of both 
hips.  The examiner commented that the Veteran's hip 
conditions were not caused by or a result of his service-
connected degenerative arthritis of the spine.  The examiner 
commented that the Veteran did not have hip problems after 
the injury in France (in service).  The examiner stated that 
while the Veteran was working for the coal mines in 1984, he 
had mentioned in a previous examination that he hurt his 
hips, so it is not likely that arthritis of the spine caused 
the hip condition.  

The Board observes that the VA examiner did not specifically 
address whether any bilateral hip disabilities were incurred 
in service on a direct basis.  The examiner also did not 
specifically address whether the Veteran's service-connected 
low back disability aggravated his bilateral hip disabilities 
(degenerative joint disease of the hips).  Additionally, the 
Board notes that the June 2005 VA orthopedic examination 
report solely referred to a back injury in 1965.  The 
Veteran's service treatment records actually refer to 
treatment for back problems in 1963 and 1964, as well as left 
thigh complaints.  

An August 2005 VA spine examination report noted that the 
Veteran's claims file was reviewed.  The Veteran reported 
that he hurt his back in early 1965 and that he stayed in the 
hospital for three to four days.  He stated that his back was 
injured again in 1984 in the coal mines when he injured his 
back, his hips, his knees, his neck, his shoulders, and 
pulverized his tailbone.  The diagnoses included mild L4-L5 
radiculopathy into the right leg.  The examiner stated that 
the onset of such condition was acute with the Veteran's 
injury in 1984.  The examiner commented that the Veteran's 
radiculopathy was not caused by or the result of his service-
connected low back injury.  The examiner commented that while 
the Veteran's radiculopathy is related to back pathology, the 
onset was acute at the time of the 1984 injury and was not by 
his history present prior to that time.  

The Board observes that the August 2005 VA spine examination 
report solely referred to back injury in 1965.  As noted 
above, the Veteran's service treatment records actually show 
that he was treated for low back problems in 1963 and 1964.  
In fact, a June 1964 treatment entry indicated that the 
Veteran injured his low back with pain radiating into his 
left posterior thigh.  It would appear that the Veteran had 
radiating pain during service.  Additionally, the Board notes 
that the VA examiner did not specifically address whether the 
Veteran's service-connected low back disability aggravated 
his lower extremity radiculopathy.  

Further, the Board notes that subsequent to the June 2005 VA 
orthopedic examination report and the August 2005 VA spine 
examination report, R Kukkillaya, M.D., submitted a 
statement.  Dr. Kukkillaya noted that the Veteran had a 
history of degenerative joint disease and that he served in 
the Army starting in 1962 for three years.  Dr. Kukkillaya 
reported that during service the Veteran hurt his back, knee, 
and hips and was in the hospital for one week.  Dr. 
Kukkillaya stated that he believed the Veteran's symptoms 
were aggravated from "working" in the Army.  Dr. Kukkillaya 
went on to indicate that he felt that the Veteran's joint 
problems were aggravated from "working" in the Army and 
that he had severe degenerative joint disease and 
osteoarthritis of the knees and hips.  

The Board observes that Dr. Kukkillaya's opinion was not of 
record at the time of the June 2005 and August 2005 VA 
examinations.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the 
entire claims folder, as to his claims for service connection 
for right lower extremity radiculopathy and left lower 
extremity radiculopathy (claimed as bilateral leg pain), to 
include as secondary to a service-connected low back 
disability, and for bilateral hip disabilities, to include as 
secondary to a service-connected low back disability.  Such 
an examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for low back, hip and leg problems since 
the last examination in August 2005.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
any outstanding records of pertinent 
medical treatment which are not already 
in the claims folder.  

2.  Schedule the Veteran for a examination 
by a physician to determine the nature and 
likely etiology of his claimed right lower 
extremity radiculopathy and left lower 
extremity radiculopathy (claimed as 
bilateral leg pain), and his bilateral hip 
disabilities, to include as secondary to a 
service-connected low back disability.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current right leg and left 
leg disabilities (including 
radiculopathy), as well as all right hip 
and left hip disabilities.  The examiner 
should also diagnose all current lumbar 
spine disabilities.  

Based on a review claims file, examination 
of the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that any diagnosed right leg and left leg 
disabilities (including radiculopathy), as 
well as right hip and left hip 
disabilities are etiologically related to 
the Veteran's period of service.  If not, 
the examiner should then opine as to 
whether the Veteran's service-connected 
low back disability aggravated 
(permanently worsened beyond the natural 
progression) any diagnosed right leg and 
left leg disabilities (including 
radiculopathy), as well as all right hip 
and left hip disabilities, and if so, the 
extent to which they are aggravated.  
Further, the examiner should specifically 
comment on the medical opinion provided by 
Dr. Kukkillaya.  

3.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for right lower extremity 
radiculopathy and left lower extremity 
radiculopathy (claimed as bilateral leg 
pain), to include as secondary to a 
service-connected low back disability, and 
entitlement to service connection for 
bilateral hip disabilities, to include as 
secondary to a service-connected low back 
disability.  If the claims are denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

